Order entered June 10, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00664-CV

                           IN THE INTEREST OF C.W., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No. 11-667

                                             ORDER
        Both the clerk’s record and the reporter’s record are overdue in this parental termination

case.   In his docketing statement, Father states he has filed an affidavit of indigency.

Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN DAYS,

either (1) the clerk’s record or (2) written verification that a contest to the affidavit of indigency

has been filed and sustained.

        We ORDER Pamela Sumler, Official Court Reporter for the 305th Judicial District

Court, to file, within TEN DAYS, either (1) the reporter’s record or (2) written verification that a

contest to the affidavit of indigency has been filed and sustained.

        Because this is a parental termination case, we remind Ms. Sumler that it is the

responsibility of the Court Reporter to prepare, certify, and timely file the reporter’s record. We

DIRECT Judge Lee-Shannon to instruct Ms. Sumler to immediately commence the preparation
of the reporter’s record. Judge Lee-Shannon must arrange for a substitute reporter if necessary.

TEX. R. APP. P. 28.4(b)(1).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:


       Honorable Cheryl Lee-Shannon
       Presiding Judge of the 305th Judicial District Court

       Gary FitzSimmons
       Dallas County District Clerk

       Pamela Sumler
       Official Court Reporter, 305th Judicial District Court



                                                     /s/      CAROLYN WRIGHT
                                                              CHIEF JUSTICE